United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-41440
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ISMAEL RAMIREZ,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 1:05-CR-92-ALL
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Ismael Ramirez on appeal

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).      Ramirez has not

responded to counsel’s motion.     Our independent review of the

brief and the record discloses no nonfrivolous issue in this

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.